Exhibit 10.2

 

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

 

For good and valuable consideration, rendered to resolve and settle finally,
fully and completely all matters or disputes that now or may exist between them,
the parties below enter this Mutual Release and Settlement Agreement:

 

1.    Parties.    The parties to this Agreement are Susan Black her heirs,
estate, administrators, representatives, successors and assigns (hereinafter
referred to collectively as “Black”) and Greater Bay Bancorp and/or any of its
successors, assigns, subsidiaries, affiliates, parents, and related companies
(hereinafter referred to collectively as “GBB”).

 

2.    Release Of Claims By Black.    In exchange for the promises contained in
this Agreement and to the extent permitted by law, Black hereby waives, releases
and forever discharges, and agrees that she will not in any manner institute,
prosecute or pursue, any and all complaints, claims, charges, liabilities,
claims for relief, demands, suits, actions or causes of action, whether in law
or in equity, which she asserts or could assert, at common law or under any
statute, rule, regulation, order or law, whether federal, state, or local, or on
any grounds whatsoever, including but not limited to, any claims under Title VII
of the 1964 Civil Rights Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, Government Code § 12900 et seq., the
California Labor Code, the Americans with Disabilities Act, the California
Family Leave Act, and the Employment Retirement Income Security Act of 1974
against GBB and any of its or their current or former, owners, shareholders,
agents, employee benefit plans, representatives, employees, attorneys,
successors, predecessors, and assigns, (collectively referred to as “Released
Parties”) with respect to any event, matter, claim, damage or injury arising out
of Black’s employment relationship with GBB or any of the Released Parties, and
the termination of such employment relationship and with respect to any other
claim, matter or event arising prior to execution of this Agreement by Black.
Black shall be entitled to any and all rights of indemnity, whether statutory,
contractual, or otherwise, which Black has as a former employee of GBB, and
coverage under any and all relevant insurance policies maintained by GBB on her
behalf for errors and omissions, unless such coverage or indemnification is
prohibited by law.

 

3.    Release of Claims by GBB and the Released Parties.    In exchange for the
promises contained in this Agreement and to the extent permitted by law, GBB
hereby waives, releases and forever discharges, and agrees that it will not in
any manner institute, prosecute or pursue, any and all complaints, claims,
charges, liabilities, claims for relief, demands, suits, actions or causes of
action, whether in law or in equity, against Black which GBB asserts or could
assert, at common law or under any statute, rule, regulation, order or law,
whether federal, state, or local, or on any grounds whatsoever,

 

Initials ______  ______



--------------------------------------------------------------------------------

(unless such release is prohibited by law or regulation) with respect to any
event, matter, claim, damage or injury arising out of Black’s employment
relationship with GBB or any of the Released Parties, and the termination of
such employment relationship and with respect to any other claim, matter, or
event arising prior to the execution of this Agreement. This release, however,
shall not apply to any acts by Black that were outside of the course and scope
of her employment relationship.

 

4.    Civil Code § 1542 Waiver.    As a further consideration and inducement for
this Agreement, and subject to the exceptions in paragraphs 2 and 3 above, each
party hereby waives any and all rights under Section 1542 of the California
Civil Code or any similar state, local, or federal law, statute, rule, order or
regulation she/it may have with respect to the other party or any of the
Released Parties.

 

Section 1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each party expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

 

5.    Outstanding Claims.    As further consideration and inducement for this
Agreement, each party represents that she/it has not filed or otherwise pursued
any charges, complaints or claims of any nature which are in any way pending
against the other party or any of the Released Parties, with any local, state or
federal government agency or court with respect to any matter covered by this
Agreement and, to the extent permitted by law, she/it will not do so in the
future. Furthermore, if any government agency or court assumes jurisdiction of
any charge, complaint, cause of action or claim covered by this Agreement
against GBB or any of the Released Parties, the parties will withdraw from
and/or dismiss the matter with prejudice to the extent permitted by law, as to
any claims she/it might have. The parties agree she/it will not participate or
cooperate in such matter(s) except as required by law.

 

6.    Payment To Black.    In consideration for the promises contained herein,
GBB will make the following payments to Black

 

  a.   Lump Sum Payment.    On June 30, 2003, GBB will pay Black the sum of One
Hundred Thousand Dollars, less appropriate deductions for federal and state
withholding. This payment will be made in addition to Black’s regular salary
payment for June 2003.

 

2

Initials ______  ______



--------------------------------------------------------------------------------

  b.   Salary and Benefits Continuation.    Beginning July 1, 2003, Black shall
be placed on administrative leave. While she is on leave, Black will receive
payments of Thirty Thousand Eight Hundred Thirty Three Dollars ($30,833) per
month through March 31, 2005 (the “21-Month Period”). Black shall also be
eligible during this 21-Month Period for health and life insurance benefits
available to other employees at her level in the company. GBB will pay the
premiums for these benefits during the 21-month period. Thereafter, or at the
early termination of her employment, as defined in paragraph 8 below, whichever
comes first, Black shall be eligible for COBRA benefits. She shall be solely
responsible for making those payments.

 

         During the 21-Month Period, Black shall not perform any work for GBB or
the Released Parties, unless requested to do so by the Chief Executive Officer
of GBB in an amount not to exceed five hours per month and Black shall not hold
herself out as an employee of GBB or the Released Parties or as a representative
of GBB without the written approval of the Chief Executive Officer of GBB. After
June 30, 2003, Black shall not be given access to inside information regarding
GBB or the Released Parties.

 

         Black will be eligible to receive a pro rated bonus for 2003 if any GBB
executive officers receive a bonus. The amount of that bonus shall be at the
sole discretion of the Compensation Committee of the GBB Board of Directors,
except that the parties agree that Black’s 2003 pro rated bonus (annualized)
shall in no event be less than the lowest bonus paid for the year 2003 to an
Executive Officer at Black’s current level within the company. The bonus shall
be paid no later than March 31, 2004.

 

         Black understands and agrees that the payments referenced herein shall
fully compensate Black for any and all personal injury claims, including claims
of pain and suffering, emotional distress, anxiety, or trauma, arising from or
associated with Black’s employment or termination of her employment with the GBB
or the Released Parties. It is agreed that the payment shall fully compensate
any claim for (1) impairment of her ability to compete in the open labor market,
(2) permanent disability except as provided in the Supplemental Employee
Retirement Plan (“SERP”), (3) temporary disability, (4) vocational
rehabilitation, (5) medical treatment or payment therefor or (6) any other
losses as a result of any alleged stress injuries or disabilities.

 

3

Initials ______  ______



--------------------------------------------------------------------------------

  c.   Stock Options.    Black’s stock options shall continue to vest in
accordance with their present vesting schedules and until the earlier of: (a)
March 31, 2005 and (b) the early termination of her employment (as defined in
Paragraph 8 below). Black shall be entitled to exercise the Options, to the
extent they are vested on the effective date of the resignation of her
employment, during the 12 months immediately following March 31, 2005 or the
date of the early termination of her employment (as defined in Paragraph 8
below), whichever comes first.

 

         Black understands that those of the Options that are incentive stock
options may become non-statutory options as a result of the arrangements set
forth in this letter, the timing of their exercise or both. Black also
understands that, if and when she exercises Options that are or become
non-statutory options and even if she does not then sell the option shares, she
may recognize taxable income equal to the then “spread” on the option shares and
that their exercise may then require withholding payments to tax authorities.
Accordingly, consistent with Section 6(d) of the amended 1996 Stock Option Plan
and as a condition to the exercise of any Option, in addition to the exercise
price Black shall pay the company (or make arrangements for payment satisfactory
to the company) any and all federal, state and other tax withholding obligations
that arise in connection with the exercise.

 

  d.   Other Benefits.    Black will be entitled to the Long Term Care benefits
she currently has, without any further payments by her. With respect to Black’s
current permanent disability policy, GBB will pay Black, on or about June 30, an
amount equal to one-half the premiums otherwise chargeable to Black for such
policy during the 21-Month Period. Black will be solely responsible for making
the payments for this policy in a timely manner after June 30, 2003. Her failure
to make timely payments will result in the termination of this policy. Her
deferred compensation plan will continue in full force and effect, according to
its terms. Black will be allowed to retain the social membership she currently
has in the Los Altos Hills Country Club. She will be responsible, however, for
all monthly fees, dues, or other charges incurred in connection with that club
membership. Black will be eligible to participate in the SERP (and any successor
plan) in accordance with the provisions of that plan and to receive the benefits
thereof as a Level A participant, notwithstanding any discontinuance of
employment with GBB. GBB will continue to fulfill its payment obligations under
Black’s SERP. Except as specifically provided herein, all other benefits,
including but not limited to accrual of vacation time, to which Black is
currently entitled shall cease as of June 30, 2003.

 

4

Initials ______  ______



--------------------------------------------------------------------------------

7.    Work Responsibilities and Resignation.    Until June 30, 2003, Black shall
continue to perform her current duties in good faith and at a satisfactory
level. She will also use her best efforts to effectively transition her job
responsibilities and customer relationships to appropriate senior officers of
GBB and the Released Parties.

 

On June 30, 2003, Black shall tender her resignation from her employment. The
resignation shall be effective March 31, 2005, unless this Agreement is
terminated sooner pursuant to Paragraph 8 below. In the event of an early
termination as described in paragraph 8 below, Black agrees her resignation will
be accelerated and will become effective immediately. After tender of her
resignation, Black will no longer be an executive officer; she will be
designated a senior advisor.

 

On or before June 30, 2003, Black shall also tender her letter of resignation
from all Boards affiliated with GBB or the Released Parties on which she now
holds a seat. This resignation shall be effective June 30, 2003.

 

8.    Early Termination of Employment.    Black agrees that during the term of
her administrative leave, she will not accept any work, in any capacity and of
any kind, for any other company, in California or doing business in California,
in the financial services industry or for any company affiliated with the
financial services industry which currently competes or within the twenty-one
(21) months following the execution of this Agreement begins to or plans to
compete with the business of GBB (“Other Work”). If Black violates the terms set
forth in this paragraph, all payments, including payments relating to benefits,
still due her under this Agreement shall cease immediately. Black agrees that if
she chooses to accept Other Work during the 21-Month Period, she shall notify
the Chief Executive Officer of GBB within five (5) days of the date she first
accepts such work. GBB shall have the sole discretion to determine whether any
work Black accepts during the 21 month period is Other Work within the meaning
of this paragraph. If Black dies during the 21-Month Period salary payments
still due her under this Agreement, as well as stock vesting to which she would
otherwise be entitled under this Agreement and in accordance with the relevant
Stock Option Plans, shall inure to the benefit of her estate.

 

9.    Limited Right to Change of Control Benefits.    In consideration of the
payments and agreements set forth herein, Black agrees that she will not be
entitled to any benefits or payments under any Change of Control Agreement,
except that she will receive the benefit of full stock option vesting as
provided in the Change of Control Agreement she executed, under the terms
thereof, in the event GBB enters during the 21-Month Period a definitive
agreement for change of control, as defined in that agreement. Such acceleration
of vesting shall occur upon the effective date of the change of control. If
there is a change of control during the 21-month Period, GBB will take all steps
necessary to ensure that this Agreement continues to be enforced.

 

5

Initials ______  ______



--------------------------------------------------------------------------------

10.    Cooperation.    Black will cooperate with GBB and the Released Parties
during the 21-Month Period as may be reasonably requested by GBB for business
purposes, at mutually agreeable times and places.

 

11.    Solicitation of Employees.    Black agrees that for the 21- month period
following her execution of this agreement, she will not nor will she encourage
others to directly or indirectly, solicit, recruit, or encourage any current
employees of GBB or the Released Parties for employment with another financial
institution. If GBB has a good faith belief that Black has violated the terms of
this paragraph, it will immediately cease making any payments under the terms of
this agreement. Both parties retain the right to seek a court determination as
to the materiality of any such claimed breach. The prevailing party in any such
litigation shall be entitled to recover her/its reasonable attorneys’ fees and
costs in the matter.

 

12.    Solicitation of Clients.    Black also agrees that for the 21-month
period following the execution of this agreement, she will not nor will she
encourage others to directly or indirectly, solicit, recruit, or encourage any
current customers or clients of GBB or any of the customers or clients of the
Released Parties to cease doing business with GBB or any of the Released Parties
or to do business with any other financial institution. If GBB has a good faith
belief that Black has violated the terms of this paragraph, it will immediately
cease making payments under the terms of this agreement. Both parties retain the
right to seek a court determination as to the materiality of any such claimed
breach. The prevailing party in any such litigation shall be entitled to recover
her/its reasonable attorneys’ fees and costs in the matter.

 

13.    Confidentiality Of Agreement.    Black agrees that the terms and
conditions of this Agreement and any and all actions by the parties in
accordance therewith, are strictly confidential except that Black may disclose
the terms of this Agreement to her spouse, personal counsel, financial advisors,
and as may be required by applicable law or as may be necessary to enforce this
Agreement. Black agrees to take reasonable steps to ensure that the
confidentiality of this Agreement is maintained by the individuals or entities
referenced above to whom disclosure is authorized.

 

GBB agrees that David Kalkbrenner, Byron Scordelis and Kimberly Burgess have
been apprised of the contents of this Agreement and will keep the terms and
conditions and all actions by the parties in accordance therewith, strictly
confidential, except that they may disclose the terms to accountants, legal
counsel, Boards of Directors of GBB and the Released Parties, and other persons
with a business need to know and, as may be required by law. The above named
persons agree to take reasonable steps to ensure that the confidentiality of
this Agreement is maintained. The parties agree that a breach of this paragraph
is a material breach.

 

6

Initials ______  ______



--------------------------------------------------------------------------------

  a.   Communications Relating to Black’s Departure.    GBB will determine, in
its sole discretion, whether any media announcement of Black’s departure from
the Company will be made. If such announcement is to be made, GBB will draft the
announcement and will obtain Black’s agreement thereto. GBB will draft the
internal announcement of Black’s departure and will obtain Black’s agreement
thereto. Black will not make any media announcements of her departure without
the express written approval of the Chief Executive Officer of GBB. If asked
about her employment status at the Company during the 21 month period, Black
shall respond with the same statement as is set forth in the internal
announcement referred to above.

 

14.    Confidentiality of Proprietary Information.    During her employment,
Black has received and been privy to private proprietary information and
documents regarding GBB and the Released Parties. Black understands and agrees
that she will keep such information confidential and will not voluntarily
disclose any such information or documents containing such information to any
other person or entity without the express written permission of the Chief
Executive Officer of GBB. Black understands and agrees that a breach of this
provision is a material breach.

 

15.    Time To Sign And Revoke Agreement.    Black acknowledges and agrees that
she has twenty-one (21) calendar days from the date she receives this Agreement
to consider its terms.

 

Black also understands that she has seven (7) calendar days to revoke her
agreement hereto. She further understands that the Agreement shall not become
effective and enforceable until after the passage of this seven-day period.

 

16.    No Admission Of Liability.    By entering into this Agreement, Black and
GBB and all Released Parties do not admit any liability whatsoever to a party
hereto or to any other person arising out of any claims heretofore or hereafter
asserted by Black or GBB, and Black and GBB for herself/itself and all Released
Parties, expressly deny any and all such liability.

 

17.    Joint Participation In Preparation Of Agreement.    The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review, comment upon, and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.

 

7

Initials ______  ______



--------------------------------------------------------------------------------

18.    Attorneys’ Fees And Costs.    As further mutual consideration of the
promises set forth herein, Black and GBB agree that there is no prevailing party
in this matter and they each are responsible for their own attorneys’ fees and
costs. The parties agree that they will not seek from the other reimbursement
for attorneys’ fees and/or costs incurred in this matter or relating to any
matters addressed in this Agreement, except that in the event legal action is
initiated to enforce this Agreement, the prevailing party in such litigation
shall be entitled to her/its reasonable attorney fees and costs.

 

19.    Severability.    The parties agree that if any portion of this Agreement
is deemed to be void or voidable, such determination will not affect the
enforceability of the other provisions of the Agreement.

 

20.    Section Headings.    Section headings in this Agreement are included for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose.

 

21.    Scope Of Agreement.    Black hereby affirms and acknowledges that she has
read the foregoing Agreement, that she has had sufficient time and opportunity
to review or discuss it with the counsel of her choice, and that she fully
understands and appreciates the meaning of each of its terms, and that it is a
voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.
The parties to this Agreement represent that this Agreement may be used as
evidence in any subsequent proceeding in which any of the parties alleges a
breach of this Agreement or seeks to enforce its terms, provisions or
obligations.

 

22.    Entire Agreement.    Except as provided herein, this Agreement
constitutes the complete understanding between Black and GBB regarding the
matters set forth above, and supersedes any and all prior agreements, promises,
representations, or inducements, no matter its or their form, concerning its
subject matter. No promises or agreements made subsequent to the execution of
this Agreement by these parties shall be binding unless reduced to writing and
signed by authorized representatives of these parties.

 

23.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Dated: June 24, 2003      

/s/    SUSAN K. BLACK

--------------------------------------------------------------------------------

            SUSAN BLACK               Dated: June 24, 2003       GREATER BAY
BANCORP                           By:  

/s/    DAVID L. KALKBRENNER

--------------------------------------------------------------------------------

 

8

Initials ______  ______